7 N.Y.3d 825 (2006)
ERIC DANIELS et al., Appellants,
v.
CITY OF NEW YORK et al., Respondents.
Court of Appeals of New York.
Submitted June 26, 2006.
Decided September 12, 2006.
Motion, insofar as made by Robin Daniels for leave to appeal, dismissed upon the ground that Robin Daniels, having not appealed to the Appellate Division, is not a party aggrieved (see Karger, Powers of the New York Court of Appeals § 11:9, at 393 [rev 3d ed 2005]); motion, insofar as made by Eric Daniels for leave to appeal, denied.